                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


DARRELL PRIDY, GREGORY NABORS,                )
MICHAEL SANDERS, and RANDALL                  )
ABSTON, on behalf of themselves and all       )
others similarly situated,                    )
                                              )
        And                                   )
                                              )
LOCAL UNION 702 OF THE UNITED                 )
ASSOCIATION OF JOURNEYMEN                     )     No. 3:19-cv-00468
AND APPRENTICES OF THE                        )     District Judge Aleta A. Trauger
PLUMBING AND PIPEFITTING                      )
INDUSTRIES,                                   )     CLASS ACTION
                                              )     JURY DEMAND
        Plaintiffs,                           )
                                              )
v.                                            )
                                              )
PIEDMONT NATURAL GAS COMPANY, )
INC.                                          )
                                              )
        And                                   )
                                              )
DUKE ENERGY CORPORATION,                      )
as the alter ego or successor in liability to )
PIEDMONT NATURAL GAS COMPANY, )
INC.                                          )
                                              )
        Defendants.                           )


   SECOND AMENDED COMPLAINT FOR VIOLATIONS OF THE EMPLOYEE
 RETIREMENT INCOME SECURITY ACT (ERISA) AND THE TENNESSEE HUMAN
   RIGHTS ACT (THRA), AND THE LABOR MANAGEMENT RELATIONS ACT
                               (LMRA)


       Plaintiffs Darrell Pridy, Gregory Nabors, Michael Sanders, and Randall Abston (“Named

Participants”), and Plaintiff Local Union 702 of the United Association of Journeymen and

Apprentices of the Plumbing and Pipefitting Industries (“Local 702” or the “Union”) (collectively,

                                                1

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 1 of 22 PageID #: 270
“Plaintiffs”) hereby bring this First Amended Complaint against Piedmont Natural Gas Company

(“Piedmont Gas” or “the Company”), and Duke Energy Corporation, as the alter ego or successor

in liability to Piedmont Gas (“Duke Energy”) (collectively, “Defendants”). Named Participants

bring their cause of action as a putative class action on behalf of themselves and all others similarly

situated under Section 502(a), of the Employee Retirement Income Security Act (“ERISA”), 29

U.S.C. § 1132(a), for wrongfully denying them accrued sick leave and short-term disability

benefits, as well as under the Tennessee Human Rights Act (“THRA”) for discrimination on the

basis of age. Local 702 brings its separate cause of action pursuant to Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185, to remedy Defendants’ breach of their

collective bargaining agreements by unilaterally terminating sick leave and disability benefits and

otherwise refusing to honor employees’ accrued benefits.

                                             PARTIES

       1.      Darrell Pridy is a citizen of the State of Tennessee and resident of Cheatham

County. At all times relevant to this Complaint, Mr. Pridy has been employed by the Company

and/or its predecessors and has participated in various employee benefit plans, including a welfare

benefit plan for the Company employees providing sick leave and short-term disability benefits.

Mr. Pridy is over the age of forty.

       2.      Gregory Nabors is a citizen of the State of Tennessee and resident of Wilson

County. At all times relevant to this Complaint, Mr. Nabors has been employed by The Company

and/or its predecessors and has participated in various employee benefit plans, including a welfare

benefit plan for the Company employees providing sick leave and short-term disability benefits.

Mr. Nabors is over the age of forty.




                                                  2

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 2 of 22 PageID #: 271
       3.      Michael Sanders is a citizen of the State of Tennessee and resident of Robertson

County. At all times relevant to this Complaint, Mr. Sanders has been employed by the Company

and/or its predecessors and has participated in various employee benefit plans, including a welfare

benefit plan for the Company employees providing sick leave and short-term disability benefits.

Mr. Sanders is over the age of forty.

       4.      Randall Abston is a citizen of the State of Tennessee and resident of Davidson

County. At all times relevant to this Complaint, Mr. Abston was employed by the Company and/or

its predecessors and participated in various employee benefit plans, including a welfare benefit

plan for the Company employees providing sick leave and short-term disability benefits. Mr.

Abston is over the age of forty.

       5.      Local Union 702 of the United Association of Journeymen and Apprentices of the

Plumbing and Pipefitting Industry, AFL-CIO is a labor organization located in Nashville,

Tennessee.

       6.      Piedmont Gas is an energy services Company registered to do business in the State

of Tennessee and having its headquarters in Charlotte, North Carolina. Piedmont Gas’s principal

business is the distribution of natural gas to more than 1 million residential, commercial and

industrial customers, as well as power plants, in Tennessee, North Carolina, and South Carolina.

On October 3, 2016, Duke Energy acquired and became successor to Piedmont Gas, which is now

a subsidiary and business unit of Duke Energy. Piedmont Gas may be served through its registered

agent, CT Corporation System, at 300 Montvue Road, Knoxville, Tennessee 37919.

       7.      Duke Energy is a public Company incorporated in Delaware, which operates a

business unit called Piedmont Gas, which is registered to do business in the State of Tennessee.

Its headquarters is in Charlotte, North Carolina. Duke Energy may be served through its registered



                                                3

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 3 of 22 PageID #: 272
agent, Corporation Trust Company, at Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware, 19801.

                                         JURISDICTION

       8.      This Court has jurisdiction over Plaintiffs’ claims pursuant to 29 U.S.C. §

1132(e)(1), 29 U.S.C. § 185(c) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction

over Named Participants’ claims under Tennessee law pursuant to 28 U.S.C. §1367.

       9.      Venue is proper pursuant to 29 U.S.C. § 1132(e)(2), as all parties are found in this

district, Defendants’ breach occurred in this district, Named Participants are employed in this

district, and Local 702 performs its duties as bargaining representative in this district. Venue is

also proper under 28 U.S.C. § 1391(a).

       FACTUAL ALLEGATIONS REGARDING THE COMPANY’S CONDUCT

       10.     Piedmont Gas’s principal business is the distribution of natural gas to more than 1

million residential, commercial and industrial customers, as well as power plants, in Tennessee,

North Carolina, and South Carolina. Duke Energy is one of the largest electric power holdings

companies in the United States, providing electricity to 7.6 million retail customers in the United

States. Duke Energy owns and operates numerous diverse power generation assets in North

America. As of December 31, 2017, Duke Energy had operating revenues of $23.6 billion, owned

assets of $138 billion, and employed 29,060 individuals.

       11.     Named Participants began their employment with the Company when it was

Nashville Gas Company.      Nashville Gas Company was acquired by and became a division of

Piedmont Gas. On October 3, 2016, Duke Energy acquired and became successor to Piedmont

Gas, which is now a subsidiary and business unit of Duke Energy. As explained below, Duke




                                                4

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 4 of 22 PageID #: 273
Energy is an alter ego and/or successor in liability to Piedmont Gas, and as such is obligated and

bound by the applicable collective bargaining agreements described below.

       12.     Mr. Pridy began his employment with the Company in 1984.

       13.     Mr. Nabors began his employment with the Company in 1993.

       14.     Mr. Sanders began his employment with the Company in 1987.

       15.     Mr. Abston began his employment with the Company in 1979 and retired from

employment in August 2018.

       16.     At all times during their employment, Named Participants were members of Local

Union 702 of the United Association of Journeymen and Apprentices of the Plumbing and

Pipefitting Industry, AFL-CIO (“Local 702”) and were represented by Local 702 in collective

bargaining.

       17.      At all times during their employment, the Company was and continues to be a

party to a collective bargaining agreement with Local 702. Defendant Duke Energy is also a party

to the collective bargaining agreements with Local 702 on the basis that it is an alter ego and/or

successor in liability to Piedmont Gas.

       18.     The collective bargaining agreements over the years have created or incorporated a

number of employee benefit plans.

       19.     One such benefit is a sick leave and short-term disability benefit.          Upon

information and belief, the collective bargaining agreement in effect from 1989 to 1992 (“1989

CBA”) between the Company and Local 702 established a sick leave and short-term disability

benefit plan (“Plan”), which Plan is governed by Section X of the same document. Section X of

the 1989 CBA is attached here as Exhibit A. Section X of Exhibit A and successive collective

bargaining agreements are the governing Plan documents.



                                                5

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 5 of 22 PageID #: 274
       20.      The Plan allowed a participant to accrue sick leave days as they worked for the

Company and bank those accumulated days. The 1989 CBA refers to this accrued leave account

as a “sickness allowance.” Upon information and belief, employees participating in the Plan

actively accrued sick leave time until December 31, 2004.

       21.      The collective bargaining agreement between the Company and Local 702 in effect

from August 1999 to August 2004 (“1999 CBA”) is the last agreement to provide for accrual of

banked Plan hours, which is also contained in Section X. Section X of the 1999 CBA is attached

here as Exhibit B.     Subsequent collective bargaining agreements refer to individual accrued

benefit accounts as the “Leave Bank.”

       22.       The Plan details eligibility requirements for benefits, calculation of benefits,

claims for benefits, and administration of the Leave Bank. It requires the Company to administer

the accrual of benefits in the Leave Bank using Company payroll and leave records. Exhibit B,

Section X(k).

       23.      Use of Plan benefits was limited to certain types of illnesses and situations. For

example, the Plan document delineates how many hours of sick leave can be used for scheduled

medical appointments, how many hours can be used for illnesses and injuries, and how many can

be used in the case of an “emergency illness” of a close family member.

       24.      The Plan document gave the Company substantial discretion to make claims

determinations. For example, it gives the Company, as administrator, the discretion to “require

employees to furnish a certificate from a doctor designated by the Company and other evidence of

disability satisfactory to the Company.” Exhibit B, Section X(e).

       25.      The Plan document also rewarded participants who did not utilize accrued sick or

disability leave in a calendar year. Exhibit B, Section X(i), (j).



                                                  6

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 6 of 22 PageID #: 275
       26.     As of December 31, 2004, the Company amended the Plan to eliminate the

accumulation of hours in Leave Banks going forward.            However, the Company allowed

participants with hours already accrued in their Leave Banks to continue to carry over and use that

time as described in the collective bargaining agreement between the Company and Local 702

effective August 2004 through August 2008 (“2004 CBA”). In other words, the Company

recognized the Leave Banks as accrued benefits that could not be cut back or reduced.

       27.     Article X, Sick Leave/Short-term Disability, of the 2004 CBA provides in

relevant part (emphasis added):

       Employees are credited with 12 days of sick leave each January 1 to be taken as
       needed for any period of illness during the calendar year. They may also use any
       accrued sick days in their Leave Bank (sick leave earned before January 1, 2005)
       when all of their annual sick days have been used or for a certified FMLA Leave
       to care for an immediate family member. Banked days may also be used to cover
       the waiting period before short-term disability benefits begin.

       28.     The Company also recognized participants’ accrued Leave Banks in both the

collective bargaining agreement between the Company and Local 702 effective August 2008

through August 2012 (“2008 CBA”) and the collective bargaining agreement between the

Company and Local 702 effective August 2012 through August 2018 (“2012 CBA”).

       29.     The Company administered and accounted for Named Participants’ and similarly-

situated persons’ individual Leave Banks through an online portal called My Time, in which

employees could log on and review their pay and benefits. This portal showed an individual’s

Leave Bank as a “sick reserve” and showed credits and debits in the account. The employee could

also request to use those benefits through My Time.

       30.     Upon information and belief, in April 2018, the Company removed the “sick

reserve” function from My Time and began refusing to honor the accrued time in Named




                                                7

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 7 of 22 PageID #: 276
Participants’ and similarly situated employees’ Leave Banks. The Company gave Named

Participants no notice of this action.

       31.     Plaintiff Abston requested to use time from his Leave Bank in late-April 2018, but

was told by his supervisor that the Company no longer allowed employees to use those benefits.

       32.     As of the date the Company removed the sick reserve from the online portal,

Plaintiff Pridy had approximately 550 hours in his Leave Bank; Plaintiff Nabors had 993.50 hours;

Plaintiff Abston had 953 hours, and Plaintiff Sanders had 974 hours in his Leave Bank.

       33.     During negotiations leading to the formation of a new collective bargaining

agreement in mid-2018, the Company (represented by officials with both Piedmont Gas and Duke

Energy) and Local 702 did not bargain over sick leave and short-term disability benefits that were

owed under prior collective bargaining agreements; instead, the Company unilaterally informed

Local 702 that it would no longer honor accrued Leave Bank benefits in the new collective

bargaining agreement, and unilaterally chose to deny accrued Leave Bank benefits to Named

Participants and Class members.

       34.     It would be futile for Named Participants and Class members to attempt to exhaust

their administrative remedies under the Plan, because the Plan does not provide for such an

administrative mechanism.

       35.     Upon information and belief, 64 employees had accrued sick leave and short-term

disability benefits in their Leave Banks when the Company ceased honoring accrued Bank benefits

in Spring 2018.

       36.     Upon information and belief, all employees who had accrued sick leave and short-

term disability benefits in their Leave Banks when the Company ceased honoring accrued Bank

benefits in Spring 2018 were over the age of forty.



                                                8

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 8 of 22 PageID #: 277
    FACTUAL ALLEGATIONS REGARDING DUKE ENERGY AS THE ALTER EGO
             OR SUCCESSOR IN LIABILTIY TO PIEDMONT GAS

       37.     Although it continues operations in its own name and is the signatory to the

operative collective bargaining unit with the Union, Piedmont Gas does not operate separately

from its parent company, Duke Energy. There is substantial overlap in their identity and operations

such that Duke Energy functions as the alter ego and/or successor in liability to Piedmont Gas with

respect to the bargaining unit.

       38.     Piedmont Gas merged with Duke Energy effective October 3, 2016.

       39.     The merger resulted in Piedmont Gas losing all of its shareholders, whose interests

were cashed-out in the transaction. The Company that remained was therefore wholly-owned by

Duke Energy.

       40.     The Company shares the same corporate governance as Duke Energy. Following

the closing of the merger, Duke Energy added Piedmont’s then-current Chairman, President, and

Chief Executive Officer, Thomas E. Skains, to the Duke Energy Board of Directors.

       41.     The Company was represented by both Piedmont Gas and Duke Energy

management at the negotiations which resulted in the operative collective bargaining agreement.

       42.     Although Piedmont Gas retained its name, it operates “as a business unit of Duke

Energy." 1




1
 https://news.duke-
energy.com/internal_redirect/cms.ipressroom.com.s3.amazonaws.com/259/files/20196/192122-
piedmont-natural-gas-fact-sheet-final.pdf
                                                9

    Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 9 of 22 PageID #: 278
       43.     Since the merger on October 3, 2016, Duke Energy has integrated Piedmont's

corporate functions – such as accounting, human resources and information technology – into its

own operating structure. 2

       44.     The fact that Piedmont Gas and Duke Energy operate as a single business enterprise

is demonstrated, in part, by the fact that they represent to their employees and the public that

“Piedmont Gas” can be identified as “Duke Energy,” and that they are effectively alter egos of one

another.

       45.     The Company’s employees receive their paycheck from Duke Energy. For

example, on the payslip provided to Named Participants and other non-management Piedmont Gas

employees, the payor appears as “Piedmont Natural Gas Company, Inc.,” however the payor

address is listed as Duke Energy’s corporate headquarters at the Duke Center, 550 South Tryon

Street, Charlotte, North Carolina.

       46.     The Company’s employees receive their pension and savings plan benefits from

Duke Energy. After Piedmont Gas was acquired by Duke Energy, Named Participants and other

non-management Piedmont Gas employees ceased to be enrolled in the Retirement Plan of

Piedmont Natural Gas Company, Inc. and the Piedmont Natural Gas Company, Inc. 401(k) Plan

for their pension and savings plan benefits, respectively. Instead, following the merger Company

employees became enrolled in the Duke Energy Retirement Cash Balance Plan and the Duke

Energy Retirement Savings Plan. Additionally, Company employees may obtain coverage under

Duke Energy’s other welfare plans, such as life insurance.




2
 https://news.duke-energy.com/releases/duke-energy-completes-acquisition-of-piedmont-
natural-gas
                                               10

    Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 10 of 22 PageID #: 279
       47.     The Company’s workplace rules and policies are explicitly labeled “Duke Energy”

policies. For example, after the enactment of the last collective bargaining agreement, the

Piedmont Gas policy manual established that all regular full-time employees must use the “Duke

Energy Sick and Family Care Pay” policy.

       48.     The Named Participants and other employees also wear identification badges with

their name and picture labeled with the name “Duke Energy,” such that when they are in the field

the public would identify them as Duke Energy employees.

       49.     In addition to the fact that that Defendants Piedmont Gas and Duke Energy are

virtually inseparable as far as Named Participants and that class are concerned, Piedmont Gas’s

public website makes no distinction between itself and Duke Energy, and in fact, expressly refers

the public to Duke Energy emails and website domains for information about the Company.

       50.     For example, Piedmont Gas’s website lists the email for Customer Service as

customerselfservice@duke-energy.com.

       51.     Piedmont         Gas’s        website        page        for       job       openings

(http://www.piedmontng.com/about/aboutpng/careers/careers.aspx)          redirects   you   to   Duke

Energy's Careers page (https://www.duke-energy.com/our-company/careers).

       52.     Piedmont Gas’s website also lacks its own news portal, such that when the public

visits for “the latest news from Piedmont Natural Gas,” they are instructed to “please visit the

Duke Energy News Center.”

       53.     These facts demonstrate that the Company represents to both its employees and the

public that it shares an identity with Duke Energy, which functions as the alter ego and/or successor

in liability to Piedmont Gas, and as such is party to and/or bears successor liability with respect to

the applicable collective bargaining agreements between the Company and the Union.



                                                 11

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 11 of 22 PageID #: 280
                                      CLASS ALLEGATIONS

       54.       Named Participants seek relief from the wrongdoing of the Company for

themselves and for all those individuals similarly situated through Rule 23 of the Federal Rules of

Civil Procedure, on behalf of the following class:

       All non-management employees of Piedmont Natural Gas Company, Inc., as of
       April 1, 2018 having non-zero balance Leave Bank accounts.

       55.       The putative classes meet the statutory prerequisites of Fed. R. Civ. P. 23(a), as set

forth herein.

       56.       As of early 2018, the date that the Company unilaterally terminated Leave Bank

benefits, there were at least 64 employees with accrued Leave Bank time in their individual

accounts. Members of the class are so numerous that joinder of all members would be

impracticable.

       57.       The number and identity of putative class members is easily ascertainable through

discovery. Any notice to class members could be given through the already-established channels

the Company uses to communicate with employees, retirees, and Local 702. Additionally, the

Company maintained records of individual Leave Bank accounts through which class members

may also be easily identified.

       58.       Named Participants’ claims are typical of the claims of the class, as the Company’s

duties and liabilities to Named Participants are identical to their duties and liabilities to the class.

Named Participants will fairly and adequately represent the interests of all class members, and they




                                                  12

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 12 of 22 PageID #: 281
have retained counsel with competence and experience in class action, ERISA, and THRA

litigation.

        59.    Named Participants’ and class members’ claims involve common questions of both

law and fact. The facts relevant to this action relate simply to the relevant collective bargaining

agreements, the bargaining of those agreements, the administration of the Plan, and ultimately the

failure to honor Plan benefits accrued by the Named Participants and other class members.

Additionally, all affected class members are long-term employees over the age of forty. The

injuries sustained by Named Participants and all putative class members flow from a common

nucleus of operative facts – the Company’s fiduciary and contractual failings, namely their failure

to honor the Leave Bank benefits conferred on all class members, as well as the Company’s

discriminatory treatment of the class as a whole, all of whom are over the age of forty. Similarly,

this action raises common questions of law regarding the rights and benefits due Named

Participants and class members under the Plan and the CBAs, and the duties owed by the Company

to the class members as fiduciaries of the Plan and the execution of those duties.

        60.    The Company’s actions are uniform across the class. The Company was a party to

several consecutive collective bargaining agreements which created the benefits and governed the

Plan for all class members. The Company then unilaterally decided not to honor any of the Leave

Bank benefits accrued by class members under the prior collective bargaining agreements and

recognized by subsequent collective bargaining agreements. The Company took actions, as a

fiduciary and a contracting party, that affected members of the classes uniformly. Therefore, all

class members have sustained damages that are uniform in nature, in that all class members were

deprived of vested and accrued Plan benefits.




                                                13

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 13 of 22 PageID #: 282
        61.     Allowing these claims to proceed individually exposes the Company to the risk of

inconsistent judicial interpretations of the singular terms of the collective bargaining agreements

at issue should two or more employees bring their claims simultaneously in different courts,

thereby creating incompatible standards of conduct for the Company. Individual litigation would

also be duplicative, as Named Participants bring this suit to clarify and enforce their rights to

accrued sick leave benefits under the terms of the Plan, or to obtain equitable relief to restore them

to the position in which they would have been but for the Company’s violation of Plan terms and

contractual obligations, and to enforce their rights under Tennessee laws prohibiting age

discrimination.

        62.     Named Participants will fairly and adequately represent the Class and have retained

counsel experienced and competent in the prosecution of ERISA class actions. Named Participants

have no interests antagonistic to those of other members of the Class. Named Participants are

committed to the vigorous prosecution of this action and anticipate no difficulty in the management

of this litigation as a class action.

        63.     This action may be properly certified under either subsection of Rule 23(b)(1).

Class action status is warranted under Rule 23(b)(1)(A) because prosecution of separate actions

by the members of the Class would create a risk of establishing incompatible standards of conduct

for The Company. Class action status is warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.




                                                 14

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 14 of 22 PageID #: 283
       64.     In the alternative, certification under Rule 23(b)(2) is warranted because The

Company has acted or refused to act on grounds generally applicable to the Class, thereby making

appropriate final injunctive, declaratory, or other appropriate equitable relief with respect to the

Class as a whole.

       65.     In the alternative, certification under Rule 23(b)(3) is warranted because the

questions of law or fact common to the members of the class predominate over any questions

affecting only individual members, and a class action is superior to other available methods for the

fair and efficient adjudication of the controversy.

                                     CAUSES OF ACTION

                                         COUNT I
       Clarification and Enforcement of Rights by Named Participants and the Class
                             (29 U.S.C. § 1132(a)(1)(B), (a)(3))

       66.     Named Participants incorporate the foregoing paragraphs into this Count as if fully

re-alleged herein.

       67.     Plaintiffs Pridy, Nabors, Sanders and Abston bring this claim against The Company

on behalf of themselves and all putative Class members.

       68.     The Company is an “employer” as that term is defined in Section 3 of ERISA, 29

U.S.C. § 1002(5).

       69.     The Company’s sick leave and short-term disability Plan is an ERISA-qualified

welfare benefit plan as defined by 29 U.S.C. § 1002(1). It was established and maintained by The

Company for the purpose of providing benefits to participating employees in the event of sickness,

accident or disability.




                                                 15

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 15 of 22 PageID #: 284
       70.     At all times relevant, Named Participants and putative Class members were

“employees” of The Company and “participants” of the Plan as those terms are defined in Section

3 of ERISA, 29 U.S.C. § 1002(6), (7).

       71.     Named Participants and Class members have nonforfeitable, accrued rights to

banked sick and disability leave benefits by virtue of the terms of the governing Plan documents

and the contractual commitment by the Company to provide and not reduce those benefits.

       72.     The Company’s refusal to provide vested and accrued Plan benefits in violation of

the plain terms of the Plan constitutes a wrongful denial of benefits.

       73.     Named Participants bring this suit to clarify and enforce the rights of Class

members to accrued benefits under the terms of the Plan, and to obtain equitable relief to restore

them to the position in which they would have been but for the Company’s violation of Plan terms.

       74.     The Company has made it administratively impossible for Named Participants or

other Class members to file for Plan benefits, and thus Named Participants are deemed to have

exhausted any and all administrative remedies under the Plan.

                                       COUNT II
    Violations of the Tennessee Human Rights Act by Named Participants and the Class
                               (Tenn. Code Ann. § 4-21-401)

       75.     Named Participants incorporate the foregoing paragraphs into this Count as if fully

re-alleged herein.

       76.     Plaintiffs Pridy, Nabors, Sanders and Abston bring this claim against the

Company on behalf of themselves and all putative Class members.

       77.     The Company is an employer, as defined by Tenn. Code Ann. § 4-21-102, and are

otherwise covered by and subject to the provisions of the Tennessee Human Rights Act (“THRA”).




                                                 16

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 16 of 22 PageID #: 285
       78.     Under the THRA, “[i]t is a discriminatory practice for an employer to ...

discriminate against an individual with respect to compensation, terms, conditions or privileges of

employment because of such individual's ... age.” Tenn. Code Ann. § 4–21–401(a)(1).

       79.     The Company controlled the terms of employment for Named Participants and the

Class members during the relevant period, including employee benefits.

       80.     Named Participants and the Class members are, upon information and belief, all

over the age of forty. In fact, they are the most senior employees of the Company in Nashville.

       81.     Named Participants and the Class members, as employees of The Company, earned

and were entitled to the benefits provided to them pursuant to the Plan.

       82.     The Company violated Tenn. Code Ann. § 4-21-401 by discriminatorily

eliminating employee benefits as to only its oldest employees. The Company did not reduce sick

or disability benefits for younger employees.

       83.     Age was a primary motivating factor in the Company’s decision to eliminate sick

and disability benefits for the Class, because the only employees affected by the Company’s

adverse employment action were, upon information and belief, over the age of forty, and who had

the most seniority with The Company.

       84.     The Company was also motivated to eliminate Plan benefits for reasons related to

age because Named Participants and the Class, as employees over the age of forty, are far more

likely than younger employees to use sick and disability benefits for the treatment of their medical

conditions.

       85.     By reason of the continuous nature of The Company’s discriminatory conduct,

which persists through the present, Named Participants and the Class are entitled to application of

the continuing violation doctrine to all violations of the THRA.



                                                17

  Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 17 of 22 PageID #: 286
       86.     As a result of The Company’s discriminatory conduct, continuing to deny accrued

Plan benefits to participants, Named Participants and the Class have suffered and continue to suffer

harm, including but not limited to lost wages and earnings and other financial loss, as well as

humiliation, embarrassment, emotional distress, and mental anguish.

       87.     Named Participants and the Class are entitled to all remedies available for violation

of the THRA, including, but not limited to those damages provided in Tenn. Code Ann. § 4-21-

311.

                                        COUNT III
                           Breach of Contractual Duty by Local 702
                                      (29 U.S.C. § 185)

       88.     Plaintiff Local 702 incorporates the foregoing paragraphs into this Count as if fully

re-alleged herein.

       89.     Plaintiff Local 702, the exclusive bargaining representative of Named Participants

and Class members at all times relevant, brings this claim against The Company.

       90.     The collective bargaining agreements described herein as providing accrual of sick

leave benefits are “contract[s] between an employer and a labor organization” within the meaning

of Section 301 of the LMRA, 29 U.S.C. § 185. The CBAs are all binding agreements between

The Company and Local 702, which is the exclusive collective bargaining agent for Named

Participants and Class members.

       91.     The CBAs conferred upon Named Participants and all Class members a contractual

right to “accrued” sick leave and disability benefits.       The nonforfeitable nature of those

accumulated benefits is evidenced by the plain language of the agreements, which designate Leave

Bank benefits as “accrued,” and the fact that the Company continued to honor accrued Leave Bank

benefits over the course of 14 years and through 3 separate agreements.



                                                18

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 18 of 22 PageID #: 287
          92.   The Company breached those agreements by unilaterally terminating Named

Participants’ Leave Banks and otherwise refusing to honor Named Participants’ and Class

members’ accrued benefits established under these agreements. This breach of the parties’

agreements is actionable under the LMRA.

          93.   Under Article XII of the 2018 (current) CBA, disputes subject to the grievance

procedure, or administrative remedy, are limited to “any disagreement or dispute aris[ing] between

the parties hereto, as to the meaning or interpretation of the terms of this Agreement, or as to the

rights of either party hereunder.”

          94.   No provision in the 2018 CBA explicitly or implicitly references or incorporates

accrued sick leave, sick bank, or leave bank benefits. Because the 2018 CBA does not contain any

of these terms, it would have been futile for Local 702, the Named Participants, or putative Class

members to obtain relief through the grievance procedure or exhaust their administrative remedies.

          95.   The collective bargaining agreement covers only bargaining unit members, who are

employed by the Company, and does not cover retirees, who are no longer employed and thus do

not have standing to file grievances or legally obligate Local 702 to file grievances on their behalf.

Other than filing suit, retired Class members, who were denied the ability to use their Leave Bank

benefits and left employment after April 2018, have no other ability to seek redress for the

Company’s failure to honor their accrued sick leave, which would have resulted in a loss in pay

while out on sick leave or short term disability.

                                          COUNT IV
                       For Liability on Behalf of Defendant Duke Energy
                            Under Veil-Piercing/Alter Ego Theory

          96.   Plaintiffs incorporate the foregoing paragraphs into this Count as if fully re-alleged

herein.


                                                    19

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 19 of 22 PageID #: 288
          97.    Following the merger with Defendant Duke Energy, Defendant Piedmont Gas

continued to operate under its name but ceased to operate separately from Defendant Duke Energy,

and adopted Defendant Duke Energy’s business operations and identity as its own.

          98.    Defendant Duke Energy exercised dominion over the business operations of

Defendant Piedmont Gas in respect to the alleged facts, and such domination was used to commit

the violations against Plaintiffs and the Class, resulting in the injuries alleged in this complaint.

          99.    Defendant Duke Energy is liable for the violations and wrongs set forth in this

Complaint because the alleged facts show that it is merely the alter ego of Piedmont Gas, the

individuals and the company being inextricably commingled from one another in management,

business, operation, and ownership.

          100.   For these reasons, Defendant Duke Energy should be held jointly and severally

liable with Piedmont Gas for the conduct alleged in this Complaint.

                                           COUNT V
                      For Liability on Behalf of Defendant Duke Energy as
                       Successor In Interest to Defendant Piedmont Gas

          101.   Plaintiffs incorporate the foregoing paragraphs into this Count as if fully re-alleged

herein.

          102.   After the merger in which it wholly-acquired Defendant Piedmont Gas, Defendant

subsumed the business operations of the original entity known as Piedmont Gas. In so doing,

Defendant Duke Energy effectively replaced Piedmont Gas as the Company and employer of

Named Plaintiffs and signatory to the applicable collective bargaining agreements.

          103.   Under the facts alleged here, equity and justice demand that Defendant Duke

Energy be found liable as successor in interest to the applicable collective bargaining agreements

between the Company and the Union.


                                                  20

   Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 20 of 22 PageID #: 289
                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs request that the Court:

      A.    Certify this action as a class under Fed. R. Civ. P. 23, appoint Named Participants

            as Class Representatives, and appoint the undersigned as Class counsel;

      B.    Enjoin the Company to restore accrued Plan benefits to individual Named

            Participants and Class Members, after appropriate accounting, or otherwise enforce

            the terms of the Plan and the applicable collective bargaining agreements;

      C.    An award to Named Participants and the Class of damages for lost employment

            benefits against The Company as allowed by the THRA;

      D.    Award Local 702 all appropriate remedies available under the LMRA;

      E.    Award Plaintiffs their reasonable attorneys’ fees and costs incurred in this action;

      F.    Grant such further, equitable and/or other relief as it may deem appropriate.

DATE: December 10, 2019                   Respectfully submitted,


                                          /s/ Joe P. Leniski, Jr
                                          Joe P. Leniski, Jr. (BPR#22891)
                                          Karla M. Campbell (BPR #27132)
                                          BRANSTETTER STRANCH & JENNINGS, PLLC
                                          The Freedom Center
                                          223 Rosa L. Parks Ave., Suite 200
                                          Nashville, Tennessee 37203
                                          (615) 254-8801
                                          joeyl@bsjfirm.com
                                          karlac@bsjfirm.com

                                          ATTORNEYS FOR PLAINTIFFS


                                             21

  Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 21 of 22 PageID #: 290
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 10th day of December, 2019, the foregoing

document was filed using the Court’s CM/ECF filing system.



                                           /s/ Joe P. Leniski, Jr.
                                           JOE P. LENISKI, JR.




                                             22

  Case 3:19-cv-00468 Document 26 Filed 12/23/19 Page 22 of 22 PageID #: 291
